DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 05/27/2021 are acknowledged. Claims 1, 6, 10, 16, 35-36, 38-42, 57, 59-62, 77 are pending, claims 38-42, 57, 59-62, and 77 are amended.
Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ashourian, J., et al., U.S. Patent Application Publication 2004/0071821 in view of Wiesenberger et al., U.S. Patent 4,486,413 and (Brownwoodacres, 2012).
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 03/29/2019, 01/03/2020, 11/27/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits that Ashourian, Wiesenberger, and Brownwoodacres, alone or in combination, do not teach or suggest the instant claims at least because none of these references suggests or teaches any formulation that "enhances brain transport of milk products having a juice flavor. The Action acknowledges that "Ashourian does not teach using whey protein specifically as the primary protein in the cherry and milk protein drinks." (See Action, p. 5) (Emphasis added). Thus, Ashourian fails to teach or suggest any formulation that promotes sleep by enhancing brain transport of tryptophan.”
	In response to this argument, applicant’s own specification states that: “For example the common sugars in fruit juices are glucose, sucrose, and fructose with decreasing sweetness, glycemic index, and insulin stimulation, in that order. Insulin then serves to reduce the branched-chain amino acid content of the plasma and thus alters the ration of tryptophan/branched chain amino acids. Since tryptophan and branched chain amino acids use the same transport system into the brain, improving the ration of tryptophan/branched chain amino acids increases brain transport of tryptophan. This effect then serves to extend the increased availability of tryptophan to support serotonin and melatonin production for up to 5 hours and supplements the initial effects of pre-formed melatonin. Serotonin promotes sleep by modulating the sleep wake cycle. High glycemic index is typically defined as 70 and above. Examples of foods having high glycemic index carbohydrates include glucose (GI=100), maltose, maltodextrin, 

Applicant argues: “The inclusion of Wiesenberger fails to overcome the deficiencies of Ashourian. Wiesenberger also fails to teach or suggest any of the claimed formulation comprising red tart cheery juice concentrate and whey protein or peptide comprising a L-tryptophan source that enhances brain transport of tryptophan. Rather, Wiesenberger relates to fruit drinks comprising whey protein. It has nothing to do with promoting sleep. Indeed, the Action acknowledges that "Ashourian and Wiesenberger do not teach that the cherry juice concentrates used are 68 Brix Montmorency tart cherry juice concentrates that promote sleep." (See Action, p. 5) (Emphasis added).”


Applicant argues: “The inclusion of Brownwoodacres fails to overcome the deficiencies of Ashourian and Wiesenberger. Brownwoodacres fails to teach or suggest any formulation that enhances brain transport of tryptophan by reducing the level of branched chain amino acids in the blood and sustains the production of melatonin over several hours. Accordingly, one of ordinary skill in theFHBOSTON5286240.1 Application No. 14/922,949 8 Docket No.: SNA-00102art with knowledge of Ashourian, Wiesenberger, and Brownwoodacres would not be motivated to combine these references in part because none of these references teach or suggest any effect(s) of any ingredients on brain transport of tryptophan and/or sustained production of melatonin, let alone the effects derived from the combination. Moreover, Applicant's claimed formulation has markedly improved sleep promoting qualities over the cited references. As noted in the specification, in one embodiment, Applicant's formulation helps one to fall asleep fairly rapidly, in the initial thirty minutes after ingestion, and stay asleep for a sufficient period of time, as the tryptophan undergoes conversion and provides "a second wave of melatonin, which promotes sleep several hours after falling 

In response to this argument, Ashourian and Wiesenberger teach milk protein (whey) and cherry juice based drinks as set forth. These drinks contain sugars in the juices such as glucose, fructose, etc. that would promote increased tryptophan and melatonin given the mechanisms described in the instant specification as well as other sugars specifically stated to provide this effect. Though these two pieces of art provide for ingredients stated by applicant to promote sleep they themselves do not explicitly state that the milk/tryptophan or the cherry juice therein promotes sleep. The brownwoodacres art however does teach that red tart cherry juice does indeed promote sleep due to the melatonin therein as well as statements that it allowed users to obtain sleep a lot easier and thus provides motivation to use such as cherry juice in the compositions to improve the compositions by allowing them to improve sleep in consumers. The sleep promoting effects of such cherry juice containing compositions appears to be an expected rather than unexpected result. Further applicants have provided no actual data comparing the product to the closest prior art of either tart cherry juice drinks or milk based drinks to indicate that the combination provides for any unexpected improvements in sleep greater than a normal additive effect of using such common sleep aids together. Given this, these arguments are not found persuasive.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ashourian, J., et al., U.S. Patent Application Publication 2004/0071821 in view of Wiesenberger et al., U.S. Patent 4,486,413 and (Brownwoodacres, 2012) as applied to claims 1, 6, 10, and 16 above, and in further view of Kohno, et al., U.S. Patent 5,736,185; Wilkes et al., U.S. Patent Application Publication 2009/0297681; and Prakash et al., U.S. Patent Application Publication 2007/0116835.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 03/29/2019, 01/03/2020, 11/27/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues: “As discussed above, Ashourian, Wiesenberger, and 
Brownwoodacres, alone or in combination, do not teach, suggest, or render obvious each and every element of base independent claim 1, from which rejected claims 35-36 depend. Kohno, Wilkes, and Prakash do not remedy the deficiencies of Ashourian, Wiesenberger, and Brownwoodacres. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.”
In response to this argument, as set forth above, the art appears to teach the formation of milk protein and cherry juice beverages and specifically teaches that cherry juice promotes sleep due to the melatonin therein as well as statements that it allowed users to obtain sleep a lot easier and thus provides motivation to use such as cherry juice in the compositions to improve the compositions by allowing them to improve sleep in consumers. Thus the intended result of improved sleep when using such compositions appears to already be present in the art. Given this, these arguments are not found persuasive.
Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618